t c summary opinion united_states tax_court jerry m and judy l slota petitioners v commissioner of internal revenue respondent docket no 22464-08s filed date bob a goldman for petitioners stephen a haller and james a kutten for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 with respect to petitioners’ federal_income_tax for after concessions there are two issues for decision the first issue is whether income that petitioner jerry slota mr slota transferred to a newly organized corporation quad j inc the corporation is taxable to petitioners we hold that it is taxable to petitioners not the corporation the second issue is whether petitioners are liable for the accuracy-related_penalty we hold that they are liable background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in washta iowa at the time they filed the petition mr slota owned and operated a farm as a sole_proprietor in mr slota’s farming operations consisted of planting 2all monetary amounts are rounded to the nearest dollar unless otherwise indicated 3petitioners challenged no other adjustments in either their petition or their briefs petitioners are therefore treated as having conceded all adjustments made in the deficiency_notice other than the adjustments mentioned in this opinion see 90_tc_488 cultivating and harvesting soybeans and corn the crops mr slota generated income by selling the crops and receiving periodic_payments from the united_states department of agriculture usda mr slota deposited the income from his farming operations into petitioners’ farm bank account petitioners’ individual_account in date petitioners organized the corporation and filed articles of incorporation with the iowa secretary of state petitioners were the sole shareholders and served as the only directors of the corporation petitioners and the corporation did not sign or execute a deed sales contract or other written_agreement conveying transferring or leasing the land or the crops from petitioners to the corporation the only asset petitioners conveyed to the corporation upon its organization was dollar_figure from petitioners’ individual_account to a bank account established for the corporation corporate account in date mr slota deposited all usda payments received in into petitioners’ individual_account except for one usda payment of dollar_figure that petitioners deposited into the corporate account mr slota then transferred into the corporate account the usda payments he had deposited into petitioners’ individual_account after october in addition mr slota deposited into the corporate account all crop sales proceeds received after october petitioners hired a tax adviser to prepare and file their federal_income_tax return for petitioners reported dollar_figure from crop sales and dollar_figure in usda payments on schedule f profit or loss from farming petitioners claimed an expense deduction for dollar_figure of usda payments and dollar_figure of crop sales proceeds that petitioners deposited into or transferred to the corporate account petitioners reported only dollar_figure of self- employment_tax liability the corporation also filed a corporate federal_income_tax return for the fiscal_year ending date the corporation reported dollar_figure of income that was offset by an equal amount of expenses resulting in zero taxable_income respondent examined petitioners’ federal_income_tax return for respondent determined that petitioners earned an additional dollar_figure from crop sales and usda payments that petitioners had deposited into or transferred to the corporate account during the examination petitioners agreed to increase their dollar_figure reported tax_liability to dollar_figure and signed a form_870 waiver_of_restrictions_on_assessment_and_collection of 4petitioners calculated their total sales of crops and livestock by adding the total corn and soybean sales dollar_figure big_number and hay sales dollar_figure 5respondent attributed as income to petitioners all monies deposited into or transferred to the corporate account in but excluded the dollar_figure usda payment directly deposited into the corporate account deficiency in tax waiver form respondent issued petitioners the deficiency_notice for the deficiency and the accuracy-related_penalty petitioners timely filed a petition for review with this court discussion we are asked to decide whether petitioners are taxable on amounts deposited into or transferred to the corporate account petitioners claim that they transferred their crops and usda payments to the corporation and therefore the corporation not petitioners must pay the tax on the income earned from the crop sales and usda payments respondent argues that mr slota transferred the crop sales proceeds only not the crops themselves and therefore petitioners earned the income and are liable for the tax in addition respondent contends that the usda payments at issue are income to petitioners because they were issued in petitioners’ names not in the corporation’s name we shall consider the parties’ arguments after first addressing the burden_of_proof the commissioner’s determinations are generally presumed correct and taxpayers bear the burden of proving otherwise rule a accordingly petitioners bear the burden of establishing that the crop sales proceeds and usda payments are not taxable to them the parties do not dispute the amount received from crop sales proceeds and usda payments moreover petitioners do not challenge respondent’s use of the bank accounts and general ledgers in determining the deficiency amount see 348_us_121 rather the parties focus on whether petitioners are taxed on the crop sales proceeds and usda payments it is a fundamental tax principle that income is taxed to the party that earned the income sec_61 410_us_441 281_us_111 here the income came from soybean and corn sales and usda payments petitioners seem to argue that the corporation not them should be taxed on the income because they organized the corporation in a nontaxable_transaction that qualified under sec_351 petitioners also assert that they contributed the crops and usda payments to the corporation and therefore the corporation earned the income petitioners’ focus on sec_351 is misplaced that section governs the transfer of property to a corporation in exchange for stock in the corporation see sec_351 moreover petitioners failed to provide any documents demonstrating that they transferred the land or the crops to the corporation the only property that petitioners assigned or transferred to the corporation was the proceeds from the crop sales and the usda payments the assignment_of_income_doctrine provides that a taxpayer cannot escape tax_liability for income the taxpayer earned by transferring the income to another lucas v earl supra it is equally fundamental that taxpayers may not avoid paying tax on income by transferring crop sales proceeds to a newly organized corporation in a sec_351 transaction 44_tc_233 affd in part revd in part and remanded sub nom 386_f2d_836 9th cir mr slota owned the farmland and the crops and earned the income when he sold the crops further as the owner of the land and the crops mr slota not the corporation received the payments from the usda accordingly petitioners received the crop sales proceeds and usda payments on their own behalf petitioners have not presented evidence to show that they transferred the soybeans the corn or the underlying land to the corporation petitioners may not avoid taxation by assigning income they earned to the corporation petitioners have the burden_of_proof and they have failed to meet that burden we conclude that petitioners not the corporation earned the income from the crop sales and usda payments accordingly we sustain respondent’s determination that petitioners not the corporation had unreported income we next address the accuracy-related_penalty petitioners ask that we not sustain the penalty because they had a tax adviser prepare the return petitioners have not established however that their reliance on their return preparer was reasonable or in good_faith petitioners failed to submit any evidence showing the return preparer’s experience or qualifications and failed to show that they provided all the necessary and accurate information to a tax adviser we cannot simply accept petitioners’ bald assertion that they relied upon a tax adviser as a defense against the accuracy-related_penalty see peacock v commissioner tcmemo_2002_122 accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 for we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
